Citation Nr: 9923225	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-10 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of fragment 
wounds, right shoulder and right arm, with medial nerve 
palsy, currently evaluated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1998 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein an increased rating for 
residuals of fragment wounds to the right shoulder with 
median nerve palsy was denied. 

The Board notes that subsequent to certification of the 
veteran's appeal to the Board, the veteran submitted 
additional evidence in the form of a letter dated February 
22, 1999 by the veteran, a letter dated February 22, 1999 by 
the veteran's wife, and a copy of an email message.  The 
Board notes that it is required to refer any pertinent 
evidence submitted to the Board to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case.  38 U.S.C.A. § 20.1304(c) (1998).  
However, this additional evidence is not pertinent to the 
issue at hand as it addresses the veteran's unrelated claim 
for service connection of stress fractures to his knees.  


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that in a March 1998 letter, the veteran 
indicated that he had received treatment from Dr. Armstrong, 
an orthopedic specialist.  A review of the veteran's claims 
folder indicates that no effort has been made to obtain 
treatment records with Dr. Armstrong.  The Board is of the 
opinion that these medical records would be probative to the 
issue at hand.    

The Board also notes the concerns of the veteran's 
representative with an examination of the veteran by a VA 
physician on November 22, 1997.  In that examination, the 
examiner related a medical history as provided by the 
veteran, and does not indicate that access was provided to 
the veteran's claims folder and medical history.  The duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fairly 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Additionally, an examination which is based on an 
incomplete history is inadequate for rating purposes.  West 
v. Brown, 7 Vet. App. 70, 77 (1994).  Therefore, in 
accordance with the request of the veteran's representative, 
the Board feels that an examination in which the examiner has 
access to the veteran's claims folder and medical history is 
needed in this case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ask the veteran to 
supply the full name and address of Dr. 
Armstrong.  After obtaining the 
appropriate releases, the RO should 
obtain the medical records from Dr. 
Armstrong. 

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for a VA 
orthopedic examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of all right (major) 
shoulder and arm pathology present.  
For any right shoulder or arm 
diagnosis rendered, the examiner 
should offer an opinion as to 
whether the disability is 
etiologically related to the 
veteran's inservice shrapnel wound 
to the right shoulder and arm.

c)  The examiner should provide 
active and passive range of right 
shoulder forward elevation 
(flexion), abduction, external 
rotation and internal rotation, 
expressed in degrees.  The examiner 
should state whether the values 
achieved constitute any limitation 
of active or passive range of motion 
of the right shoulder or right arm. 

d)  The examiner should state 
whether there is any additional loss 
of right shoulder or right arm 
function as a result of limited 
motion, excess motion, weakened 
motion, excess fatigability, 
incoordination, or pain on motion.

e)  The examiner should also 
determine whether any of the 
following are present on passive and 
active examination of the right arm: 
inclination of the hand to the ulnar 
side; more than normal extension of 
the index and middle finders with 
considerable atrophy of the muscles 
of the thenar eminence and with the 
thumb in the plane of the hand (ape 
hand); incomplete and defective 
pronation with an absence of flexion 
of the index finger and feeble 
flexion of the middle finger with 
inability to make a fist, with index 
and middle fingers remaining 
extended; inability to flex the 
distal phalanx of the thumb with 
defective opposition and abduction 
of the thumb at right angles to the 
palm; weakened flexion of the wrist; 
and pain with trophic disturbances. 

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO and 
the Medical Center for assisting in the requested 
development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




 

